Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the same length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. US 2015/0070337.
“a control device that controls a backlight having a plurality of light sources, the control device comprising a control unit that performs lighting of each of the light sources with first brightness when a state where brightness of the light source, which is set in accordance with luminance information of an image obtained from a video signal, is set to predetermined brightness or more is kept” 
([0023] As schematically illustrated in FIG. 3, portable electronic device 10 can be picked up by a user 5 and carried into a wide variety of ambient lighting conditions, such as midday sunlight, fluorescent lighting, and evening sunlight. 
[0048] For an LCD, the target brightness is provided to an associated backlight brightness controller where the content-adaptive backlight control adjustment is added and the result used to drive a backlight brightness that will cause the display brightness to meet the adjusted target.
[0056] Visual content presented thereon remains clearly perceptible and non-disturbing as the eyes of user adjust to changing ambient light conditions.
[0028] The adaptive display module 22 further includes a display settings module 38, configured to generate transform settings 39 based on a plurality of brightness conditions and ambient light color conditions recorded in the ambient light history 26, and further based on settings of display 12 including display gamma adjustments and backlight level adjustments. As transform settings 39 are based upon data regarding ambient light conditions.  Therefore, Bell teaches at least one of the ambient light conditions interpreted a state.)
“repeats lighting with second brightness and lighting with third brightness when a predetermined time has lapsed, the second brightness and the third brightness being lower than the first brightness, wherein the second brightness is lower than the third brightness, and a lighting period with the second brightness is longer than a lighting period with the third brightness”  
([0056] For larger decreases in brightness over a predetermined bright ambient exposure time period, a more gradual dimming pattern 806A may be selected, while for smaller decreases in brightness following the predetermined bright ambient exposure time period, a less gradual dimming pattern 806B may be selected.  In this manner, the display 12 adjusts more or less gradually depending on the severity of the darkness transition in the ambient light history. As one example, a decrease of between 350 and 400 Cd/m2 in measured brightness throughout a predetermined time period of approximately 10 seconds may prompt selection of dimming pattern that reduces display brightness from its peak brightness (e.g., a peak luminance of 500 Cd/m2) to approximately 350 Cd/m2 in about 10 seconds, and to approximately 200 Cd/m2 in about 25 seconds. The dimming pattern 806B may be applied for smaller decreases in intensity such as from 100-50 Cd/m2 in 0-4 seconds.
Therefore, Bell teaches a peak luminance of 500 Cd/m2 interpreted a first brightness; the luminance of 200 Cd/m2 in 25 seconds interpreted a second brightness; the luminance of 350 Cd/m2 in 10 seconds interpreted a third brightness; and 25 seconds interpreted a longer time.)



Regarding claim 7, Bell teaches a liquid crystal display device comprising: the control device according to claim 1; a liquid crystal panel; and the backlight that is arranged on a rear surface side of the liquid crystal panel and has the plurality of light sources. ([0055] A variety of actions may be taken to implement the dimming pattern 806. Such actions may include adjusting the brightness of a backlight of the LCD display 12 and changing the target brightness aim. These actions cause display-ready image 28 of FIG. 4 to be displayed with reduced brightness or peak luminance of the image itself.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Song et al. US 2009/0091265.
Regarding claim 2, Bell fails to teach wherein the lighting with the second brightness and the lighting with the third brightness are performed by changing a duty of the light source.
Song teaches [0089] The variable current circuit of the light source driving part 35 may be linked with the PWM dimming signal to control the amount of the driving current or amplitudes of the first, second and third driving currents that are pulsed.
[0092] A pulse width of the second driving current applied to each of the green light-emitting chips 13 in response to the second PWM dimming signal and a pulse width of the third driving current applied to each of the blue light-emitting chips 15 in response to the third PWM dimming signal are may be varied depending on an increase in temperature of each of the light source segments. Therefore, Song teaches the second PWM dimming signal interpreted a second duty cycle, and the third PWM dimming signal interpreted a third duty cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention 

Regarding claim 4, Bell fails to teach a thermistor that measures a temperature of the backlight, wherein the control unit sets the second brightness and the third brightness on a basis of a measurement value of the thermistor.
	Song teaches a backlight assembly a plurality of first light-emitting chips for emitting light and a thermistor for indicating the temperature of the first light-emitting chips. The first light-emitting chips emit first color light and are connected in series to each other. The thermistor may be connected in series to the first light-emitting chips and has an electrical resistance that decreases with an increase of its temperature. The light amount emitted by the first light-emitting chips is controlled by pulse width modulating the current driving the first light-emitting chips based on the temperature (resistance) of the thermistor and based on received image data. See Song Abstract. Song teaches [0094] Each of the light source segments may receive the first, second and third driving currents having pulse widths that are varied to compensate for temperature variations so that the brightness and color of an image at the first temperature are substantially the same as the brightness and color of the image at the second temperature. Thus, each of the light source segments at the second temperature will emit red light, green light and blue light having substantially the same light amounts (luminances) as at the first temperature.


	
Regarding claim 5, Bell and Song teach the control device according to claim 1, further comprising a thermistor that measures a temperature of the backlight, wherein the control unit sets the lighting period with the second brightness on a basis of a measurement value of the thermistor.
(Song teaches a backlight assembly a plurality of first light-emitting chips for emitting light and a thermistor for indicating the temperature of the first light-emitting chips. The first light-emitting chips emit first color light and are connected in series to each other. The thermistor is connected in series to the first light-emitting chips and has an electrical resistance that decreases with an increase of its temperature. The light amount emitted by the first light-emitting chips is controlled by pulse width modulating the current driving the first light-emitting chips based on the temperature (resistance) of the thermistor and based on received image data. Thus, a decrease in brightness due to temperature variation may be compensated for while performing color dimming. See Song Abstract.) 


(Song teaches [0089] The variable current circuit of the light source driving part 35 may be linked with the PWM dimming signal to control the amount of the driving current or amplitudes of the first, second and third driving currents that are pulsed.
[0092] A pulse width of the second driving current applied to each of the green light-emitting chips 13 in response to the second PWM dimming signal and a pulse width of the third driving current applied to each of the blue light-emitting chips 15 in response to the third PWM dimming signal are may be varied depending on an increase in temperature of each of the light source segments.)

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 16, 2021